Exhibit 10.8

INCENTIVE COMPENSATION PLAN

OF

ALCOA CORPORATION

(Effective November 1, 2016)

ARTICLE I - DEFINITIONS

For the purposes of this Incentive Compensation Plan (“Plan”), unless a
different meaning is clearly required by the context:

AWARD YEAR means any calendar year for which awards are made to Eligible
Employees.

BOARD means the Board of Directors of the Company, and includes the Executive
Committee or any other duly authorized committee thereof when acting in lieu
thereof and/or pursuant to authority delegated thereby.

BOARD COMMITTEE means the Compensation and Benefits Committee of the Board of
Directors or such other committee selected by the Board of Directors comprised
solely of independent directors.

COMMITTEE means the Incentive Compensation Committee and, with respect to awards
for officers of the Company, the Compensation and Benefits Committee of the
Board.

COMPANY means Alcoa Corporation and any successor thereto.

DEFERRED COMPENSATION PLAN means the Company’s Deferred Compensation Plans as
amended from time to time.

DISABILITY means a mental or physical condition preventing the employee from
performing his position satisfactorily, where a qualified physician designated
by the Committee certifies that, in his opinion, the employee’s state of health
is such that he should not be burdened with the responsibilities of his position
even though he is not totally or permanently disabled.

ELIGIBLE EMPLOYEE has the meaning set forth in Article II, Section 2.

RETIREMENT means (a) termination of employment in which there is a right to
immediate payment of a pension benefit under the provisions of any retirement
plan or arrangement of the Company or a Subsidiary; or (b) termination of
employment upon or after attaining age 65 regardless of pension eligibility.

SUBSIDIARY means any corporation in which the Company owns, directly or
indirectly, stock possessing 50% or more of the total combined voting power of
all classes of stock of such corporation, and any corporation, partnership,
joint venture, limited liability company or other business entity as to which
the Company possesses a significant ownership interest, directly or indirectly,
as determined by the Company.

ARTICLE II - PARTICIPATION

SECTION 1. Purpose. The purpose of the Plan is to provide annual cash incentive
compensation for Eligible Employees if performance metrics for financial and
non-financial performance established by the Committee from time to time are
achieved. The Committee reserves the right to make adjustments to awards to
reflect individual performance.

SECTION 2. Eligibility. Officers and other key employees of the Company and its
Subsidiaries who have, in the sole judgment of the Committee, contributed to the
management, growth, and success of some part or all of the business of those
companies shall be eligible for awards under the Plan (referred to as “Eligible
Employees”).

SECTION 3. Limits on awards. The aggregate amount of awards for any Award Year
shall not exceed an amount determined by or in accordance with a procedure
specified by the Board Committee. All awards shall be granted in accordance with
guidelines approved from time to time by the Board Committee and any exceptions
to the guidelines require the approval of the Board Committee.

 

1



--------------------------------------------------------------------------------

ARTICLE III - AWARDS

SECTION 1. Determination. For each Award Year, the Committee shall make awards
to such Eligible Employees in such individual amounts as it deems appropriate
under the circumstances, taking into account individual performance and the
financial and non-financial performance metrics established by the Committee for
the Award Year.

SECTION 2. Cash awards. Except as otherwise determined by the Committee and
except for awards or portions of awards which may be deferred, each award shall
be paid in cash at a time determined by the Board Committee as soon as
practicable following the Award Year, but in any event no later than March 15 of
the year following the Award Year. Cash payment of awards shall be made from the
general funds of the Company. In its discretion, the Company may establish one
or more trusts or special funds from which awards may be paid.

SECTION 3. Deferred awards. Eligible Employees who are also eligible to
participate in the Deferred Compensation Plan may defer all or part of their
awards under this Plan in accordance with the terms of the Deferred Compensation
Plan.

ARTICLE IV - ADMINISTRATION

SECTION 1. Committee. The Incentive Compensation Committee for the Plan shall be
appointed by the Board and shall have exclusive power and authority to interpret
and administer the Plan; provided however, that the Compensation and Benefits
Committee of the Board shall have exclusive power and authority to interpret and
administer the Plan with respect to and to make awards to Eligible Employees who
are officers of the Company. The Incentive Compensation Committee may take all
action, including the adoption of rules and regulations as it deems appropriate
for the administration of the Plan and all determinations by the Committee shall
be final and binding upon the Company, its Subsidiaries, Eligible Employees and
their beneficiaries.

SECTION 2. Amendments. The Board may from time to time amend, modify, suspend or
terminate the Plan provided, however, that no such amendment, modification,
suspension or termination shall affect any right or obligation with respect to
any award theretofore made.

SECTION 3. Expenses. All expenses of administering the Plan shall be paid by the
Company, which in turn may seek reimbursement from Subsidiaries. The cost of all
awards incurred by the Company with respect to employees of any Subsidiary shall
be reimbursed by the Subsidiary.

SECTION 4. Unsecured obligation. No Eligible Employee or other person shall, by
virtue of any award or any unpaid installment thereof, have any interest
whatever, either vested or contingent, in any property of the Company or its
Subsidiaries.

SECTION 5. No rights to employment or awards. Participation in the Plan shall
not give any employee the right to continued employment by the Company or its
Subsidiaries. Holding the status of an Eligible Employee shall not give any
employee the right to any award.

SECTION 6. Taxes. Each Eligible Employee is solely liable for any taxes due in
regards to payments under this Plan, including but not limited to, federal,
state, local, social security, foreign and excise taxes under Internal Revenue
Code Section 409A if for any reason the Internal Revenue Service determines that
amounts payable under this Plan are subject to the provisions of Section 409A.

SECTION 7. Construction. The Plan shall be construed in accordance with and
governed by the laws of the State of Delaware, excluding any choice of law
provisions which may indicate the application of the laws of another
jurisdiction.

 

2



--------------------------------------------------------------------------------

ARTICLE V - FORFEITURE AND PRO-RATA PAYMENTS

SECTION 1. Forfeiture of Incentive Compensation. If the Board learns of any
misconduct by an Eligible Employee that contributed to the Company’s having to
restate all or a portion of its financial statements, it shall take such action
as it deems necessary to remedy the misconduct, prevent its recurrence and, if
appropriate, based on all relevant facts and circumstances, take remedial action
against the wrongdoer in a manner it deems appropriate. In determining what
remedies to pursue, the Board shall take into account all relevant factors,
including whether the restatement was the result of negligent, intentional or
gross misconduct. The Board shall, to the full extent permitted by governing
law, in all appropriate cases, require reimbursement of any award under the Plan
(including any bonus or incentive compensation that has been deferred) if: a)
the amount of the award was calculated based upon the achievement of certain
financial results that were subsequently the subject of a restatement, b) the
Eligible Employee engaged in intentional misconduct that caused or partially
caused the need for the restatement, and c) the amount of the award that would
have been awarded to the Eligible Employee had the financial results been
properly reported would have been lower than the amount actually awarded. In
addition, the Board, in its full and complete discretion, may dismiss the
Eligible Employee, authorize legal action for breach of fiduciary duty or take
such other action to enforce the Eligible Employee’s obligations to the Company
as the Board determines fit the facts surrounding the particular case. The Board
may, in determining appropriate remedial action, take into account penalties or
punishments imposed by third parties, such as law enforcement agencies,
regulators or other authorities. The Board’s power to determine the appropriate
punishment for the wrongdoer is in addition to, and not in replacement of,
remedies imposed by such entities.

SECTION 2. Pro-rata Distribution upon Retirement. In the Committee’s discretion,
if an Eligible Employee’s Retirement or termination of employment due to a
Disability occurs during an Award Year, the Eligible Employee may be awarded a
pro-rata portion of the award under the Plan that would have been paid for the
Award Year had the Eligible Employee remained in active service through the end
of the Award Year, based on the number of days of active service during the
Award Year.

SECTION 3. Pro-rata Distribution upon a Change in Control. In the event of a
Change in Control, as defined in the Alcoa Corporation 2016 Stock Incentive
Plan, as the same may be amended from time to time, or any successor plan
approved by the shareholders of the Company, Eligible Employees, at the
discretion of the Committee, shall be paid a pro-rata portion of target
incentive compensation for the Award Year, based on the days of service during
the Award Year from the beginning of the Award Year through the date of the
Change in Control. Such payment shall be made within 60 days of a Change in
Control.

SECTION 4. Pro-rata distribution upon death. Upon the death of an Eligible
Employee a pro-rata portion of the award for the Award Year shall be paid to the
Eligible Employee’s beneficiary or beneficiaries, based on the number of days
the Eligible Employee was actively employed during the Award Year.

ARTICLE VI - CLAIMS AND APPEALS

SECTION 1. Denied Claims and Appeals. If a claim by an Eligible Employee is
denied, in whole or in part the Eligible Employee, or his or her representative
will receive written notice from the plan administrator. This notice will
include the reasons for denial, the specific plan provision involved, an
explanation of how claims are reviewed, the procedure for requesting a review of
the denied claim, and a description of the information that must be submitted
with the appeal. The Eligible Employee, or his or her representative, may file a
written appeal for review of a denied claim to the Committee. The process and
the time frames for the determination claims and appeals are as follows:

(a) The plan administrator reviews initial claim and makes determination within
90 days of the date the claim is received.

(b) The plan administrator may extend the above 90-day period an additional 90
days if required due to special circumstances beyond control of plan
administrator.

(c) The Eligible Employee, or his or her representative, may submit an appeal of
a denied claim within 60 days of receipt of the denial.

(d) The plan administrator reviews and makes a determination on the appeal
within 60 days of the date the appeal was received.

(e) The plan administrator may extend the above 60-day period an additional 60
days if required by special circumstances beyond the control of the plan
administrator.

 

3



--------------------------------------------------------------------------------

SECTION 2. Extension of Period to Determine Initial Claims or Appeals. In the
case where the plan administrator requires an extension of the period to provide
a determination on an initial claim or an appeal, the Plan will notify the
Eligible Employee, or their representative, prior to the expiration of the
initial determination period. The notification will describe the circumstances
requiring the extension and the date a determination is expected to be made. If
additional information is required from the Eligible Employee, the determination
period will be suspended until the earlier of i) the date the information is
received by the plan administrator or ii) 45 days from the date the information
was requested.

SECTION 3. Exhaustion of Plan Remedies. Eligible Employees, or their
representative, who having received an adverse appeal determination and thereby
exhausted the remedies provided under this Plan, proceed to file suit in state
or federal court, must file such suit within 180 days from the date of the
adverse appeal determination notice.

 

4